           Case 2:19-cv-00393-JTR                   ECF No. 20       filed 12/02/20        PageID.1081 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                  for the_                                     EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                               Dec 02, 2020
                          SHERRI C.,
                                                                                                                    SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-00393-JTR
              ANDREW M. SAUL,                                        )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion for Summary Judgment is GRANTED.
’
              Plaintiff’s Motion for Summary Judgment is DENIED.
              Judgment is entered for the Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                John T. Rodgers                                         on a cross-motions for summary judgment.




Date: December 2,2020                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                           (By) Deputy Clerk

                                                                            Courtney Piazza
